UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6103



RONALD NOBLE,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; FORSYTH
COUNTY SUPERIOR COURT,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-98-104-1)


Submitted:   May 25, 1999                   Decided:   June 2, 1999


Before WILKINS, ERVIN, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Noble, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.    Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   See Noble v. Attorney Gen. of N. Carolina, No. CA-98-104-1

(M.D.N.C. Dec. 4, 1998).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 3, 1999, the district court’s records show that it was
entered on the docket sheet on December 4, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2